Citation Nr: 1130480	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Whether new and material evidence has been received to reopen a claim of service connection for memory loss. 

3. Whether new and material evidence has been received to reopen a claim of service connection for numbness and tingling of the hands.

4. Whether new and material evidence has been received to reopen a claim of service connection for numbness and tingling of the legs.

5. Entitlement to a rating in excess of 60 percent for a respiratory disorder.

6. Entitlement to a rating in excess of 10 percent for right knee instability.

7. Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

8. Entitlement to a compensable rating for hand warts and/or shrapnel.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to May 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO), and from July 2008, September 2009 and December 2009 rating decisions of the Huntington, West Virginia RO.  (The Board notes that the Huntington, West Virginia RO has jurisdiction of the Veteran's claims file.)

The June 2005 rating decision, in pertinent part, denied service connection for gastrointestinal reflux disease, decreased vision, and a dental condition; declined to reopen the Veteran's claims of service connection for numbness and tingling of the hands, numbness and tingling of the legs, memory loss, bilateral hearing loss, and for a disability causing generalized joints pain; continued the ratings assigned for the Veteran's service-connected hand warts and/or shrapnel, brain infarction, headaches/migraine, right calf scar, and respiratory disorder; granted an increased 10 percent rating for the Veteran's service-connected right knee arthritis, effective October 21, 2003; and granted an increased 20 percent rating for his service-connected lumbar spine disability, effective October 21, 2003.

Although the Veteran initiated an appeal of all the aforementioned matters by filing an August 2005 notice of disagreement (NOD), he perfected his appeal in only the following matters: his claims to reopen claims of service connection for numbness and tingling of the hands, numbness and tingling of the legs, and memory loss; his claim of service connection for a dental condition; and his increased rating claims for his headaches/migraines, respiratory disorder, and lumbar spine disability.  Consequently, the remaining matters, not included in the Veteran's September 2006 VA Form 9, substantive appeal, are not on appeal before the Board.

Regarding the Veteran's claims to reopen, the Board notes that although the RO implicitly reopened his claims of service connection for memory loss and for numbness and tingling of the hands and legs by addressing the issues on the merits in the December 2009 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The July 2008 rating decision, in pertinent part, granted service connection for right knee instability, rated 10 percent, effective from June 20, 2008, and continued the rating assigned for the Veteran's service connected hand warts and/or shrapnel.  The Veteran appealed this decision.  A September 2009 rating decision, in pertinent part, granted an increased rating of 20 percent for right knee instability, effective from June 20, 2008, and granted an increased rating of 50 percent for headaches/ migraines, effective from March 29, 2009.  The Veteran continues to express dissatisfaction with the rating assigned for his right knee instability, and as it is less than the maximum under the applicable criteria, the matter remains on appeal.  The 50 percent rating assigned for the Veteran's headaches/migraine is the maximum rating allowed for that disability (under 38 C.F.R. § 4.124a, Diagnostic Code 8100); therefore, it is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The December 2009 rating decision granted service connection for bilateral hearing loss, rated 10 percent, effective from March 29, 2000, and granted an increased rating of 60 percent for a respiratory disorder, effective from November 24, 2009.  As the rating assigned for the respiratory disorder is less than the maximum under the applicable criteria, and the Veteran did not express satisfaction with the rating assigned, the matter remains on appeal.  Id.

Regarding the rating assigned for the Veteran's bilateral hearing loss, he initiated an appeal in this matter by filing a February 2010 NOD.  He did not, however, perfect his appeal by filing a substantive appeal subsequent to the issuance of an August 2010 statement of the case (SOC) in this matter.  Notably, in subsequent correspondences received from the Veteran in August 2010 and in September 2010, he did not discuss his bilateral hearing loss and only presented argument pertaining to the other matters on appeal.  He also, in conjunction with his August 2010 correspondence, enclosed copies from only his August 2010 SSOCs, which pertained to the other matters on appeal, and did not include a copy of his August 2010 SOC, which addressed his bilateral hearing loss claim.  Consequently, the matter of the rating assigned for the Veteran's bilateral hearing loss is not on appeal before the Board.

In March 2006 and in January 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2006 and in September 2009, informal conferences were held before a DRO at the RO.  In August 2010, a Travel Board hearing was held before the undersigned.  Transcripts of the DRO and Travel Board hearings, and reports from the informal conferences, are associated with the Veteran's claims file.

Finally, as was noted above, the Veteran did not (following the issuance of the August 2006 SOC) perfect his appeal in the matter of the rating assigned for his service-connected right calf scar; therefore, the matter is not before the Board.  However, in a December 2009 VA Form 9, substantive appeal (submitted in association with other matters on appeal), the Veteran made references to the scars on his right leg.  As it is not clear whether the Veteran is requesting to file an increased rating claim for his right calf scar at this time, such matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  Likewise, during the course of the Veteran's appeal for an increased rating for his hand warts and/or shrapnel, he has made repeated references (including in his October 2003 informal claim) to the reoccurring warts on both his feet.  The Veteran was previously denied service connection for left foot plantar warts in November 2002; however, VA has a duty to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370 (2004).  Accordingly, the Board finds that claims for service connection for right foot plantar warts and to reopen a claim of service connection for left foot plantar warts have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of whether new and material evidence has been received to reopen claims of service connection for memory loss and for numbness and tingling in the hands and legs are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. On August 4, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeals seeking service connection for a dental condition and an increased rating for

his service-connected respiratory disorder; there is no question of fact or law remaining before the Board in these matters.

2. Throughout the appeal period, the Veteran's service-connected right knee instability has been manifested by moderate lateral instability; severe recurrent subluxation or lateral instability has not been shown.  

3. At no time during the appeal period has the Veteran's service-connected lumbar spine disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or by ankylosis of the thoracolumbar spine; neurological symptoms warranting a separate compensable rating are not shown to be related to the service-connected lumbar spine disability; incapacitating episodes of intervertebral disc syndrome are not shown.

4. At no time during the appeal period has the Veteran's service-connected hand warts and/or shrapnel been manifested by a deep and nonlinear scar involving an area of at least 6 square inches; a superficial and nonlinear scar involving an area of 144 square inches or greater; one or two scars that are painful or unstable; or other functional impairment; they are also not shown to have involved at least 5 percent of the entire body (or of exposed areas), or to have required intermittent systemic therapy.  


CONCLUSIONS OF LAW

1. Regarding the claims seeking service connection for a dental condition and an increased rating for the Veteran's service-connected respiratory disorder, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A rating in excess of 20 percent for right knee instability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5257 (2010).
3. A rating in excess of 20 percent for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes (Codes) 5237, 5242, 5243 (2010).

4. A compensable rating for hand warts and/or shrapnel is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.118, Diagnostic Codes (Codes) 7800-7805 (as in effect prior to October 23, 2008), 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the Veteran's appeals seeking service connection for a dental condition and an increased rating for his respiratory disorder, the Board finds that given his expression of intent to withdraw his appeals in these matters, further discussion of the impact of the VCAA on these matters is not necessary.

Regarding the matter of the ratings assigned for the Veteran's hand warts and/or shrapnel, lumbar spine disability, and right knee instability, the United States Court of Appeals for Veterans Claims (Court) has held that in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

While the Veteran was advised of VA's duties to notify and assist in the development of his hand warts and/or shrapnel and lumbar spine disability claims prior to their initial adjudication (see March 2005 VCAA notice letter), he was not provided VCAA notice prior to the initial adjudication of his right knee instability claim.  The Board notes, however, that the Veteran never filed a claim for this disability.  Rather, it was during the course of the adjudication of an increased rating claim for the Veteran's service-connected right knee arthritis that the RO determined he was entitled to a separate rating for instability of that knee.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998) (A claimant who has arthritis and instability of the knee may be rated separately under Codes 5003-5010 and 5257, but such separate ratings must be based on additional disabling symptomatology).  A review of the August 2006 SOC (issued in the matter of an increased rating for right knee arthritis, and issued prior to the award of service connection for right knee instability) shows that the Veteran was advised of the criteria necessary for a disability rating under the Diagnostic Code for knee instability.  He was also provided a letter in August 2009 that explained what was needed to substantiate an increased rating claim for right knee instability (and for hand warts and/or shrapnel and a low back disability).  A December 2009 and an August 2010 SSOC readjudicated the matters after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  Notably, the Veteran has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records (and records from the Social Security Administration (SSA)) have been secured.  The Board notes in particular that additional evidence (in the form of December 2009 to July 2010 VA treatment records) was associated with the claims file subsequent to the certification of the Veteran's appeal to the Board in May 2010, but prior to the transfer of his claims file to the Board in March 2011.  Under 38 C.F.R. § 19.37, evidence received by the AOJ prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless the additional evidence is duplicative of evidence previously considered or is not relevant to the issues on appeal.  For reasons that will be discussed in greater detail below, the Board finds that the additional VA treatment records are not relevant to the issues on appeal, as they do not reflect treatment of the claimed disabilities and do not contain sufficiently specific clinical findings pertinent to the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  Accordingly, the additional VA treatment records do not require return to the AOJ for initial consideration (under 38 C.F.R. § 19.37(a)).

Also as part of VA's duty to assist, the RO arranged for the Veteran to be afforded VA examinations in May 2005, June 2008, and in November 2009.  In an August 2008 statement, the Veteran asserted that the June 2008 VA examination was inadequate because he had been provided only a cursory examination with various testings not completed.  However, a review of the June 2008 VA examination report shows thorough discussions of the disabilities on appeal, and reports the results from range of motion studies where appropriate.  Notably, the Veteran was awarded a separate rating for instability of the right knee based upon the June 2008 VA examination.  He was also provided a subsequent VA examination in November 2009, and he has not alleged that this examination was inadequate.  The Veteran has not identified any pertinent evidence that remains outstanding and in an August 2010 statement indicated that he did not have any more information or evidence to submit to support his claim.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for a dental condition & Increased rating for a respiratory disorder

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on August 4, 2010, the Veteran withdrew his appeals seeking service connection for a dental condition and an increased rating for his respiratory disorder.  Hence, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

Right knee instability

As was explained above, the Veteran's right knee increased rating claim was originally raised as a matter involving his right knee arthritis.  See October 2003 informal claim.  In a June 2005 rating decision, he was awarded an increased, 10 percent rating for that disability, effective from October 21, 2003.  Although the Veteran initiated an appeal as to the rating assigned for his right knee arthritis, he did not perfect his appeal with a substantive appeal.  In July 2008, the Veteran was awarded a separate rating for right knee instability, rated 10 percent, effective from June 20, 2008 (the date of the VA examination where right knee instability was first objectively shown).  He appealed the rating assigned (but not the effective date), and it has since been increased to 20 percent, also effective from June 20, 2008.  See September 2009 rating decision.  As the June 2005 rating decision is now final as to the rating assigned for the Veteran's right knee arthritis, the only matter for consideration herein is the rating assigned for his right knee instability.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  

The Veteran's VA treatment records show periodic complaints of and treatment for pain in both knees.  In March 2003, he reported having bilateral knee pain ever since an injury in 1991.  He also complained of intermittent swelling in his knees.  X-rays were obtained; they did not show any bony fractures, dislocations, or significant degenerative changes.  In September 2004, he was injected with pain medication for the bilateral knee pain, and in April 2005, he was fitted for bilateral hinged knee sleeves as a result of the pain in his knees and the instability in his knees when running.  

In a March 2005 letter from the Veteran's physician, Dr. S.R., he noted that Veteran had been suffering from right knee pain and occasional swelling ever since his injury in service.  

On May 2005 VA examination, the Veteran reported experiencing mild daily pain that worsened with cold weather or weather changes.  He also experienced flare-ups 1 to 2 times a week, which lasted 3 to 4 hours.  He alleviated the pain with medication and stated that he also received injections to the knees once a month.  [The examiner noted that the only record of a knee injection was in September 2004.]  The Veteran denied using a cane to assist with ambulation, but indicated he wore a brace.  He also denied having to miss any work because of his knees, but stated that he had stopped running, jogging, and playing golf.  On physical examination, no tenderness was noted and the Veteran had a normal gait.  He was also able to extend his right knee fully to 0 degrees and flex completely to 140 degrees.  There was no additional limitation noted with repetition.  Diagnostic testing included X-rays which showed no osseous abnormalities or bony structures.  The joint spaces were well-maintained and there was no evidence of effusion.  Based on the foregoing, the examiner opined that there were no objective findings of the right knee.

At the March 2006 DRO hearing, the Veteran testified that he experienced constant pain in the right knee, and that it frequently gave out on him.  He also noted that he wore a knee brace, and that his knee was treated with injections and medications.

On June 20, 2008 VA examination, the Veteran reported experiencing constant "jabbing" pain in the right knee.  His knee also frequently gave out on him and caused him to fall.  His current treatment regimen included medications, injections, and wearing a brace.  He did not use assistive aids for walking, and stated he could only stand for 5 minutes and walk about 100 feet.  On physical examination, the Veteran had a normal gait.  There was no evidence of abnormal weight bearing.  He was able to flex his knee to 10 to 120 degrees, with pain beginning at 60 degrees.  There was no additional loss of motion on repetitive use.  There was also no ankylosis shown, although the examiner did find evidence of moderate medial/lateral instability.  X-rays showed slight joint laxity in the right knee.

At the January 2009 DRO hearing, the Veteran testified that his right knee frequently gave out on him, just by walking around, and noted that he had recently been treated for a fall.  He also indicated that he favored his right knee more because he put more pressure on the left side.  

More recent VA treatment records show that in December 2008, the Veteran was noted to have fallen in his home within the past four weeks.  In February 2009, August 2009, and in September 2009, he specifically denied any falls within the past four weeks.

The Veteran's right knee instability is currently rated 20 percent disabling under 38 C.F.R. § 4.71a, Code 5257.  This code provides for a 20 percent rating for moderate recurrent subluxation or lateral instability, and a (maximum) 30 percent rating for severe recurrent subluxation or lateral instability.  

The June 2008 VA examination report clearly reflects that the Veteran has moderate lateral instability in his right knee.  Although he has indicated that he falls frequently because of the instability in his right knee, such is not reflected in his treatment records or by objective findings during his VA examinations.  As severe recurrent subluxation or lateral instability is not shown, an increased (30 percent) rating is not warranted for the Veteran's right knee instability.  Id.

At the Travel Board hearing, the Veteran's representative argued that the Veteran's right knee instability combined with his right knee arthritis were "probably causing more problems" than realized, and noted that he always wore a knee brace and usually used a cane to assist with ambulation.  However, as the representative also notes, and as was clarified above, the rating assigned for the Veteran's right knee arthritis is not on appeal and not for consideration herein.

Lumbar spine disability

The Veteran's VA treatment records show frequent complaints of and treatment for low back pain.  In May 2002, his ranges of motion were noted to be decreased, with forward flexion at 75 to 80 degrees.  He denied any bowel or bladder changes.  In January 2003, he requested injections for his back.  In September 2004, it was noted that the Veteran's intermittent low back pain did not require medication.  Although he had a prescription for Naproxen, the Veteran explained he took it for his headaches and had never taken it for his low back pain.  Ten days after that visit, also in September 2004, the Veteran was issued a back brace, as it was noted he had to do a lot of bending at work.  In November 2004, he was referred to the physical therapy clinic for instructions on how to use a TENS unit for control of his back pain.  Also in November 2004, the Veteran underwent an electrodiagnostic study (as part of his September 2004 VA examination for other claimed disabilities); it revealed no muscle atrophy and motor strength was normal in all extremities.  

In a March 2005 letter, Dr. S.R., the Veteran's treating physician, stated that the Veteran had had chronic back pain since service.

On May 2005 VA examination, the Veteran reported that he did not experience low back pain on a daily basis, but had flare-ups 2 to 4 days a week, which he rated as an 8 or 9 out of a scale of 10.  He did not report any other symptoms in the back and there were no associated features.  He indicated that he had received injections in his back, but denied wearing a back brace and did not report any falls or unsteadiness.  He indicated he could walk 600 feet, and stated that he had not missed any work because of his back.  He did, however, have problems with driving secondary to his back.  On physical examination, the Veteran had a normal posture and gait.  On range of motion study, he was able to forward flexion to 90 degrees.  His extension was limited to 25 degrees by pain; his bilateral lateral bend was limited to 30 degrees; and his bilateral lateral rotation was limited to 30 degrees.  There were no additional limitations in motion with repetition, and there were also no muscle spasms noted.  There was some mild tenderness to palpation over the lumbar spine.  The examiner opined that the Veteran's degenerative joint disease of the lumbar spine did not prevent him from employment or other types of sedentary activity, although it did limit him from heavy lifting or other strenuous physical activity.  

At the March 2006 DRO hearing, the Veteran testified that when his back flares during the day, he has to sit down.  He also used a cane at work and took 5 different medications for his back.  He further testified that the back pain caused numbness in both his legs, although it did not cause bowel or bladder problems.

On June 2008 VA examination, the Veteran reported that his low back disability had worsened since his last VA examination, and that his back hurt almost all of the time.  He described the pain as an aching or throbbing type, depending on his activity, and indicated that it worsened with increased activity or if he sat in one place for extended periods of time.  He also complained of fatigue, decreased motion, stiffness, weakness, and spasms.  He experienced flare-ups at least twice a week, which lasted a few hours each time and left him incapacitated.  The Veteran reported that he treated his back pain with pain medication, muscle relaxers and rest.  He did not use any assistive walking devices, and was able to walk 100 feet.  On physical examination, the Veteran had a normal posture with no abnormal spinal curvatures; he had a poor propulsion gait.  There were no objective findings of spasms, atrophy, or weakness, but there was guarding, pain with motion, and tenderness.  A sensory examination of the upper and lower extremities was normal, and a detailed reflex examination of the spine was also normal.  Ranges of motion for the thoracolumbar spine were 0 to 60 degrees forward flexion, with pain beginning at 30 degrees; 0 to 25 degrees extension, with pain beginning at 20 degrees; 0 to 30 degrees bilateral lateral flexion, with pain beginning at 20 degrees; and 0 to 25 degrees bilateral lateral rotation, with pain beginning at 20 degrees.  There was no additional loss of motion on repetitive use of the joint, and there was also no ankylosis.  The examiner further indicated that the Veteran's degenerative joint disease of the spine had a severe effect on his abilities to complete chores, shop, exercise, and participate in recreational activities.  It also prevented him from participating in sports.  The Veteran was noted to have retired in 2004 due to his multiple service-connected disabilities, and that he started receiving SSA disability in 2007.  [The Veteran's SSA records show he is considered disabled as a result of his memory impairment and affective (mood) disorders.]

At a January 2009 DRO hearing, the Veteran testified that his back condition had grown progressively worse, and that he could not bend as far as he could compared to when he initially was granted service connection for the disability.  He then demonstrated that he could forward flexion to about 45 degrees.

On November 2009 VA examination, the Veteran complained of worsening low back pain located in the mid- to lower spine area with distribution to both legs.  He denied any flare-ups of pain, as the pain was constant, but indicated that it was aggravated by digging in the ground, climbing up and down ladders, and by lifting, carrying, and moving heavy objects.  He also complained of stiffness, spasms, weakness, and decreased motion in the low back, and of numbness and paresthesias in both legs.  He further indicated that the severity of his back pain was severe.  He denied having been prescribed bed rest in the past 12 months, but noted that often took pain medication for temporary relief, and occasionally used a cane to assist with ambulation.  On physical examination, the Veteran had a flat lumbar lordosis.  There was no evidence of tenderness, spasm, weakness, atrophy, or guarding.  Ranges of motion for the thoracolumbar spine were: forward flexion from 0 to 50 degrees; extension from 0 to 25 degrees; bilateral lateral flexion from 0 to 30 degrees; and bilateral lateral extension from 0 to 30 degrees.  Repetitive ranges of motion did not change his range of motion.  There was objective evidence of painful motion without spasm, weakness, tenderness, atrophy, or guarding.  The Veteran's sensory was intact to pain, light touch, temperature, and vibration to both of his lower extremities.  His muscle strength was normal and straight leg tests were positive but without muscle atrophy.  The examiner stated it would be pure speculation to state whether there would be pain, weakness, incoordination, and lack of endurance of change in range of motion with a flare-up.  X-rays of the lumbar spine showed mild spondylosis with superimposed lower level osteochondrosis, minimal L5-S1 spondylolisthesis, lumbar straightening, and limited passive hypertrophy.  Degenerative joint disease of the lumbar spine was diagnosed.  
In various statements received from the Veteran, he complains of chronic and worsening back pain.  In a May 2007 statement, he indicated that his back pain requires him to lay down 4 to 5 hours a day, 6 days a week, sometimes 7.  At the August 2010 Travel Board hearing, it was suggested that the Veteran's numbness and tingling of the legs could be attributed to his low back disability.  It was further noted that he usually used a cane to help with walking, and could not drive to the hearing (a 1 1/2 to 2 hour drive) without stopping.

The Veteran's more recent VA treatment records are silent for any specific complaints of and treatment for low back pain, but note that he has a medical history of degenerative joint disease in the lumbar spine.

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243.  For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's service-connected low back disability is currently rated 20 percent disabling based on limitation of motion.  Under the General Rating Formula, it is not shown that at any point during the appeal period the Veteran's degenerative joint disease of the spine has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  Consequently, the next higher (40 percent) rating under these criteria is not warranted.  38 C.F.R. § 4.71a, Codes 5237, 5242.

The Veteran also does not warrant a rating in excess of 20 percent based on incapacitating episodes.  Although he has indicated that he has to lie down for a few hours, almost on a daily basis, to provide relief for his chronic back pain, the evidence of record does not show (and the Veteran does not allege) that he has ever been prescribed bed rest by a physician.  38 C.F.R. § 4.71a, Code 5243.  

Additional factors that could provide a basis for an increase have been considered.  However, it is not shown that the Veteran has any functional loss beyond that being compensated.  While VA outpatient treatment records and VA examinations note that the Veteran suffers from chronic low back pain with frequent episodes of flare-ups that cause increases in pain and limitation of motion, the rating assigned contemplates such degree of impairment.  Significantly, the ranges of motion testing conducted during the Veteran's VA examinations found no increase in impairment of function with repetitive testing (i.e., on use).  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Furthermore, neurological symptoms warranting a separate compensable rating are also not shown.  Although the Veteran has complained of numbness and tingling in his lower extremities, his treatment records are silent for any treatment of neurological complaints/symptoms associated with his low back.  Likewise, his VA examinations found no sensory or motor impairment, and no other neurological abnormalities were described.  The Veteran also denied any bladder or bowel impairment.  [The Board notes further that the Veteran has a separate, pending claim to reopen a claim of service connection for numbness and tingling in the legs (and it is addressed in the remand section below).]

In summary, a schedular rating in excess of 20 percent for the Veteran's service connected low back disability is not warranted under any applicable rating criteria. 

Hand warts and/or shrapnel

In September 2004, the Veteran was afforded a VA examination in association with his claim for service connection for numbness and tingling in the hands and legs.  On physical examination, there were no gross motor impairments appreciated, and paralysis, neuritis, and neuralgia were not noted.  An electrodiagnostic study was completed in November 2004, wherein the Veteran reported having increased numbness in his hands that affected his grip.  An examination revealed no muscle atrophy and motor strength was normal in all extremities.  Nerve conduction studies were performed, and carpal tunnel syndrome in the hands was assessed.

On May 2005 VA examination, the Veteran did not identify any kind of pain or problems with his hand warts and/or shrapnel.  A physical examination revealed well-healed scars along two left hand fingers; they were well-healed and did not interfere with range of motion.  A minute dark spot was noted in the right hand middle finger; this was reported to be from shrapnel.  Based on the foregoing, the examiner found that there was no significant sequela from the Veteran's hand scars and/or shrapnel.

At the March 2006 DRO hearing, the Veteran testified that the shrapnel in his hands caused him to experience constant pain and numbness in his fingers.  

On June 2008 VA examination, there were no noticeable skin breakdowns or scars on the hands.  There was also no tenderness on palpation, adherence to underlying tissue, or underlying soft tissue damage.  There was some limitation of motion noted as the Veteran had a 1 1/2 gap between his right thumb and palm.  X-rays of the right hand revealed an extremely small 1 mm radiopaque foreign body in the superficial soft tissue base of the second finger, which was felt to possibly represent shrapnel.  X-rays of the left hand showed no evidence of a radiopaque foreign body or shrapnel.  Superficial scars with possible shrapnel retention in the right hand were diagnosed, and the examiner noted that the Veteran was able to make a fist with both hands and that his grip was normal bilaterally.

At the January 2009 DRO hearing, the Veteran testified that the shrapnel in his hand caused him to experience pain and stiffness in his fingers, made it difficult for him to bend them, and affected his grip.  However, the physicians would not remove the shrapnel because they were located too closely to his nerves.  The Veteran also complained of reoccurring warts on his right hand and both feet.  

On November 2009 VA examination, the Veteran complained of intermittent stiffness due to the shrapnel in his hands.  It was also noted that he used salicylic acid, but denied taking any oral corticosteroids or other immunosuppressant drugs.  He also denied treatment with ultraviolet therapy and electrobeam therapy.  On physical examination, no hand warts/skin lesions were observed, and the examiner opined that the disability affected 0 percent of the Veteran's total body surface and 0 percent of his exposed body surface area.

The Veteran's VA treatment records are silent for any complaints or treatment related to warts and/or shrapnel wounds on either hands, and note only that he has scars on both fingers from reconstructive surgery.  A March 2005 letter from his treating physician, Dr. S.R., states that the Veteran has shrapnel imbedded in his hands.  Although some have been removed, some remain in his thumb.  This renders him unable to fully flex the interphalangeal joints of most of his fingers.  It is also noted that small pieces of shrapnel occasionally extrude from his fingers.

The Veteran's hand warts and/or shrapnel are currently rated 0 percent under Codes 7806-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

As an initial matter, the Board notes that Code 7805 (for scars) was revised effective October 23, 2008.  However, the regulatory changes pertaining to the evaluation of scars apply only to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the October 2008 changes to be inapplicable.

Under the pre October 23, 2008 criteria, scars on other than the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters) under Code 7801.  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Code 7802.  Under Code 7803, superficial scars that are also unstable warrant a 10 percent evaluation.  A 10 percent evaluation is assigned under Code 7804 for superficial scars that are painful on examination.  And Code 7805 provides that other scars can be rated on limitation of function of the affected area.  38 C.F.R. § 4.118.  

Notes to 38 C.F.R. § 4.118 differentiate between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  In addition, an unstable scar is specified as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period the symptoms associated with the Veteran's hand warts and/or shrapnel have never warranted a compensable rating; hence, "staged" ratings are not warranted.  Although a March 2005 letter from Dr. S.R. indicated that the Veteran was unable to fully flex the interphalangeal joints of most of his fingers, as a result of the shrapnel in his hands, and the Veteran has also complained of not having a proper grip at the January 2009 DRO hearing, the Board notes that the physician's findings and the Veteran's complaints are unsubstantiated by his VA treatment records, which are silent for any complaints or treatment related to hand warts and/or shrapnel.  Similarly, the reports from the Veteran's May 2005, June 2008, and November 2009 VA examinations do not support such a finding/complaint.  In particular, the Veteran reported no pain or problems with his hand warts and/or shrapnel at the May 2005 VA examination, and there was only minimal limitation of motion shown during the June 2008 VA examination, with him being able to make a fist and have a normal grip in both hands.  Consequently, a compensable rating under the pre-October 23, 2008 criteria for Codes 7801-7805 (for scars) is not warranted.  38 C.F.R. § 4.118.  To the extent that the Veteran alleges he has numbness and tingling in his hands, which affects the function and range of motion in his hands, the Board notes that he has a pending service connection claim for such disability (and it is addressed in the remand section below).

The Board next considers whether a compensable rating would be warranted if the Veteran's hand warts and/or shrapnel disability was rated as a skin rash.  Although the Veteran reported during the January 2009 DRO hearing that he had reoccurring warts on his right hand that required removal, his VA treatment records do not substantiate such an account.  On November 2009 VA examination, no hand warts/skin lesions were observed, and the affected total body surface area and affected exposed body surface area was 0 percent.  The Veteran was also not shown to have taken corticosteroids or other immunosuppressive drugs for his condition, and intermittent systemic therapy was not shown.  Consequently, a compensable rating under Code 7806 is not warranted.  38 C.F.R. § 4.118. 

The Board notes that the Veteran has submitted numerous statements stating essentially that his hand warts and/or shrapnel warrant a compensable rating because he has recurring warts on the bottom of his feet.  At the August 2010 Travel Board hearing, he also testified that he had had warts removed from his feet only two days prior to the hearing, and that these warts necessitated removal approximately every six months.  However, as was explained in the Introduction, the Veteran is not service-connected for the warts on his feet, and symptoms related to that disability are not for consideration herein.




Extraschedular consideration

The Board has also considered whether the disability picture presented by the Veteran's hand warts and/or shrapnel, lumbar spine disability, and right knee instability is such that referral for extraschedular consideration under 38 C.F.R. § 3.321 is indicated.  It is not shown that the schedular criteria are inadequate, as all symptoms and associated impairment shown are encompassed by the ratings currently assigned.  Furthermore, the disability picture presented by these disabilities is not exceptional.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  [The Board notes that in a September 2009 rating decision, the Veteran was awarded a total disability rating based on individual unemployability (TDIU), effective from September 5, 2006.  He did not appeal the effective date assigned, and that rating decision is now final.]

The preponderance of the evidence is against the Veteran's increased rating claims; hence, they must be denied.


ORDER

The appeal seeking service connection for a dental condition is dismissed.

The appeal seeking a rating in excess of 60 percent for a respiratory disorder is dismissed.

A rating in excess of 20 percent for right knee instability is denied.

A rating in excess of 20 percent for a lumbar spine disability is denied.

A compensable rating for hand warts and/or shrapnel is denied.



REMAND

Regarding the Veteran's claims to reopen claims of service connection for memory loss and for numbness and tingling of the hands and legs, the Board notes that at the August 2010 Travel Board hearing, the Veteran testified that he believed such disabilities were related to a head injury he sustained in service.  Immediately following the Travel Board hearing, the Veteran filed a claim of service connection for a traumatic brain injury (TBI), and noted that he suffered from various types of symptoms, which included memory loss, and numbness and tingling in the hands, feet, arms, and legs.  See August 2010 informal claim.

The Veteran's claim of service connection for TBI is currently pending before the RO.  In January 2011, he was afforded a VA TBI examination, and in a February 2011 rating decision, the RO deferred a decision in this matter.  As the Veteran's claims to reopen are inextricably intertwined with the appeal seeking service connection for TBI, consideration of whether new and material evidence has been received to reopen claims of service connection for memory loss and for numbness and tingling in the hands and legs must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated accordingly).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, and pending its decision in the matter of the Veteran's claim of service connection for TBI, re-adjudicate his claims to reopen claims of service connection for memory loss and for numbness and tingling of the hands and legs.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


